STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

 STATE      OF       LOUISIANA                                                                  NO.       2022      KW       0092

 VERSUS


 DARRELL         LEE                                                                                  APRIL         8,    2022




 In   Re:             Darrell          Lee,         applying           for                                  writs,             21st
                                                                                supervisory
                     Judicial          District           Court,        Parish       of    Livingston,                   No.    86-
                      FELN- 006965.



BEFORE:              MCCLENDON,             WELCH,        AND    THERIOT,           JJ.


         WRIT         DENIED          ON    THE      SHOWING           MADE.         Relator              has       failed          to
 carry       his       burden          of
                                             proving           that      he    was        convicted             by       a     non -

unanimous             jury       verdict.           See    La.     Code       Crim.       P.        art.       930. 2.          See
State       v.       Clarke,       2021- 1570 (           La.                 lst    Cir.       2114122),                2022       WL
                                                                  App.
 444398 (        unpublished).



                                                                PMc
                                                               MRT


        Welch,             J.,         concurs.           Relator             again        failed              to        include
documentation                showing          that        he     was    convicted              by     a    non - unanimous

jury        such       as        the        jury     polling,            the        court           minutes,             or     the
relevant             portion           of     the     trial           transcript,              and        he     failed             to
include          a    copy       of     the        State' s      response           to    the         application               for
postconviction                   relief.            Therefore,            1    cannot           adequately                review
the         district              court'       s                                    his                                         for
                                                       ruling            on                     application
postconviction               relief.




JURT        OF   APPEAL,          FIRST       CIRCUIT




        DEPUTYLERK                 OF       COURT
                     FOR    THE    COURT